                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICROSOFT CORPORATION,                               CASE NO. C18-0608-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MY CHOICE SOFTWARE, LLC, and
      NATHAN MUMME,
13
                             Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court sua sponte. On September 11, 2019, the Court
18
     received notice from the parties that they have settled this case. The parties are hereby
19
     ORDERED to file a stipulated notice of dismissal within 30 days of the issuance of this minute
20
     order. The Clerk is DIRECTED to strike all case management dates and to statistically close the
21
     case.
22
             DATED this 12th day of September 2019.
23
                                                             William M. McCool
24
                                                             Clerk of Court
25
                                                             s/Tomas Hernandez
26                                                           Deputy Clerk


     MINUTE ORDER
     C18-0608-JCC
     PAGE - 1
